Case 1:19-cr-00884-AJN Document 4 Filed 12/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
Vv.

ERICSSON EGYPT LTD., : S119 Cr. (AJN)

©

Defendant.

   

The above-named defendant, who is accused of violating Title 18, United States
Code, Section 371, being advised of the nature of the charge and of its rights, hereby waives, in
open Court, prosecution by indictment and consents that the proceeding may be by information

instead of by indictment.

 

- of on -
Defendant _
efendant __ ’

 

Witness

 

Counsel Tor Defendant
f “ Cs

Date: New York, New York
December 6, 2019

Ube SDNY

DOCUMENT

| PLECPRONICALLY FILED
| Di cen
(Pook PILED TEC mo emi

 
  

 
